                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CHURCH ON THE MOVE, INC.,

              Plaintiff,

v.                                                               CV No. 18-627 WJ/CG

BROTHERHOOD MUTUAL
INSURANCE COMPANY,

              Defendant.

                ORDER RESETTING TELEPHONIC STATUS CONFERENCE
                      AND SETTLEMENT CONFERENCE

       To facilitate a final disposition of this case, a mandatory settlement conference

will be conducted in accordance with Federal Rule of Civil Procedure 16(a)(5). The

conference will be held on Tuesday, April 30, 2019, at 9:00 a.m, in Conference

Rooms 1 (203) and 2 (205) of the United States Historic Courthouse, 421 Gold

Ave. SW, Albuquerque, New Mexico. A telephonic status conference will be held on

April 18, 2019 at 3:00 p.m. to discuss the parties’ positions.

       IT IS HEREBY ORDERED that the parties and a designated representative,

other than counsel of record, with full authority to resolve the case, must attend in

person; counsel who will try the case must also attend in person. All attorneys and

parties involved in the settlement conference must treat as confidential the information

discussed, positions taken, and offers made by other participants in preparation for and

during the conference.1



       1
       This does not prohibit disclosures stipulated to by the parties, necessary in
proceedings to determine the existence of a binding settlement agreement, or as
otherwise required by law.
      IT IS FURTHER ORDERED that:

      1. By March 27, 2019, Plaintiff’s counsel shall serve on Defendant’s counsel a
         concise letter that sets forth a settlement demand itemizing the principle
         supporting damages or other relief that Plaintiff asserts would appropriately
         be granted at trial.

      2. By April 3, 2019, Defendant’s counsel shall serve on Plaintiff’s counsel a
         concise letter that sets forth a response to the settlement demand.

      3. By April 10, 2019, each party shall provide to the Court:

             a. A copy of each letter that was sent to an opposing party;

             b. A confidential, concise letter containing an analysis of the strengths
                and weaknesses of its case; and

             c. Any video or audio recordings of the incident upon which this action is
                based.

          These materials may be submitted to the Court by facsimile transmission,
          (575) 528-1675, or email, garzaschambers@nmcourt.fed.us.

      4. Each of these letters typically should be five (5) pages or fewer, and counsel
         will ensure that each party reads the opposing party’s letter before the
         settlement conference.

      5. Before April 18, 2019, counsel shall confer with one another about their
         clients’ respective positions.

      6. On April 18, 2019 at 3:00 p.m., counsel shall call Judge Garza’s AT&T line at
         (877) 810-9415, follow the prompts, and enter access code 7467959, for a
         pre-settlement telephonic status conference.

      A party must show good cause to vacate or reschedule the settlement

conference. Any such request must provide the Court with sufficient notice to ensure

that other matters may be scheduled in the time allotted for the settlement conference.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE

                                           2
